Name: COMMISSION REGULATION (EC) No 2045/95 of 23 August 1995 repealing Regulation (EC) No 1702/95 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 25. 8 . 95 | EN | Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2045/95 of 23 August 1995 repealing Regulation (EC) No 1702/95 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France divisions I, Ila, b (Norwegian waters north of 62 N) by vessels flying the flag of France or registered in France should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1702/95, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy ('), and in parti ­ cular Article 21 (3) thereof, Whereas Commision Regulation (EC) No 1702/95 (2) stopped fishing for Atlantic redfish in the waters of ICES divisions I, Ila, b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France ; Whereas, on 1 August 1995, Germany transferred to France 300 tonnes of Atlantic redfish in waters of ICES division I, Ila, b (Norwegian waters north of 62 ° N) ; whereas fishing for Atlantic redfish in the waters of ICES HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1702/95 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1995. For the Commission Karel VAN MIERT Member of the Commission (&gt;) OJ No L 261 , 20. 10 . 1993, p. 1 . 2) OJ No L 162, 13. 7. 1995, p. 12.